 
 
IV 
111th CONGRESS
2d Session
H. CON. RES. 320 
IN THE HOUSE OF REPRESENTATIVES 
 
September 28, 2010 
Mr. Barton of Texas submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
 
CONCURRENT RESOLUTION 
Recognizing the 45th anniversary of the White House Fellows Program. 
 
 
Whereas in 1964, John W. Gardner presented the idea of selecting a handful of outstanding men and women to travel to Washington, DC, to participate in a fellowship program that would educate such men and women about the workings of the highest levels of the Federal Government and about leadership, as they observed Federal officials in action and met with these officials and other leaders of society, thereby strengthening the abilities of such individuals to contribute to their communities, their professions, and the United States; 
Whereas President Lyndon B. Johnson established the President’s Commission on White House Fellowships, through Executive Order 11183 (as amended), to create a program that would select between 11 and 19 outstanding young citizens of the United States every year and bring them to Washington, DC, for “first hand, high-level experience in the workings of the Federal Government, to establish an era when the young men and women of America and their government belonged to each other—belonged to each other in fact and in spirit”; 
Whereas the White House Fellows program has steadfastly remained a nonpartisan program that has served 9 Presidents exceptionally well; 
Whereas the 672 White House Fellows who have served have established a legacy of leadership in every aspect of our society, including appointments as cabinet officers, ambassadors, special envoys, deputy and assistant secretaries of departments and senior White House staff, election to the House of Representatives, Senate, and State and local governments, appointments to the Federal, State, and local judiciary, appointments as United States Attorneys, leadership in many of the largest corporations and law firms in the United States, service as presidents of colleges and universities, deans of our most distinguished graduate schools, officials in nonprofit organizations, distinguished scholars and historians, and service as senior leaders in every branch of the United States Armed Forces; 
Whereas this legacy of leadership is a resource that has been relied upon by the Nation during major challenges, including organizing resettlement operations following the Vietnam War, assisting with the national response to terrorist attacks, managing the aftermath of natural disasters such as Hurricanes Katrina and Rita, providing support to earthquake victims in Haiti, performing military service in Iraq and Afghanistan, and reforming and innovating the national and international securities and capital markets; 
Whereas the 672 White House Fellows have characterized their post-Fellowship years with a lifetime commitment to public service, including creating a White House Fellows Community of Mutual Support for leadership at every level of government and in every element of our national life; and 
Whereas September 1, 2010, marked the 45th anniversary of the first class of White House Fellows to serve this Nation: Now, therefore, be it 
 
That Congress— 
(1)recognizes the 45th anniversary of the White House Fellows program and commends the White House Fellows for their continuing lifetime commitment to public service; 
(2)acknowledges the legacy of leadership provided by White House Fellows over the years in their local communities, the Nation, and the world; and 
(3)expresses appreciation and support for the continuing leadership of White House Fellows in all aspects of our national life in the years ahead. 
 
